Fourth Court of Appeals
                                           San Antonio, Texas
                                       MEMORANDUM OPINION

                                             No. 04-19-00875-CR

                                            Justin Henry SOWERS,
                                                    Appellant

                                                     v.

                                            The STATE of Texas,
                                                  Appellee

                        From the 437th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2018CR7493
                              Honorable Maria Teresa Herr, Judge Presiding 1

Opinion by:         Beth Watkins, Justice

Sitting:            Sandee Bryan Marion, Chief Justice
                    Luz Elena D. Chapa, Justice
                    Beth Watkins, Justice

Delivered and Filed: September 16, 2020

AFFIRMED

           Appellant Justin Henry Sowers appeals his conviction for evading arrest. In two issues,

Sowers argues: (1) the trial court erred in denying his motion to suppress and (2) the evidence is

legally insufficient to support his conviction. We affirm the trial court’s judgment.

                                               BACKGROUND

           San Antonio Police Officers Joel Freeman and Travis Hazelton were on uniform bike patrol

in downtown San Antonio when they observed Sowers holding what appeared to be an open


1
    Senior Judge, sitting by assignment.
                                                                                       04-19-00875-CR


alcoholic beverage. Believing he was violating a municipal ordinance prohibiting the possession

of an open container of alcohol in the central business district, the officers approached Sowers and

asked to see his identification. Sowers put down the glass bottle and “took off running.” The

officers pursued Sowers for more than two blocks, calling out to him to stop. The officers chased

Sowers to an unlit parking lot where they found him hiding on the ground between cars.

       The State charged Sowers with evading arrest—a state jail felony because he was

previously convicted of evading arrest or detention. After Sowers pled not guilty, he filed a pretrial

motion to suppress, arguing the officers lacked reasonable suspicion to stop him and seeking to

suppress all evidence obtained after his detention. At a bench trial, the court heard testimony from

both officers as well as a fingerprint examiner who presented evidence of Sowers’s previous

conviction. After Officer Freeman testified, Sowers urged his motion to suppress, which the court

denied. The court found Sowers guilty and sentenced him to five years’ incarceration; it did not

enter findings of fact. Sowers now appeals.

                                             ANALYSIS

                                        Motion to Suppress

       In his first issue, Sowers argues the trial court erred in denying his motion to suppress

because the officers lacked reasonable suspicion to lawfully detain him. According to Sowers, the

officers did not provide specific articulable facts that would have led them to reasonably believe

he possessed an open container in the central business district. The State argues the officers had

reasonable suspicion to detain Sowers because they saw him trying to hide an open beer bottle

while walking downtown.

                                        Standard of Review

       We review a trial court’s denial of a motion to suppress under a bifurcated standard of

review. Valtierra v. State, 310 S.W.3d 442, 447 (Tex. Crim. App. 2010). We review the trial


                                                 -2-
                                                                                       04-19-00875-CR


court’s factual findings for abuse of discretion but review the trial court’s application of law to the

facts de novo. Id. Under this standard, “we afford almost total deference” to the trial judge’s

determination of historical facts because she is the sole trier of fact and judge of the witnesses’

credibility and weight to be given to their testimony. Id. When, as here, findings of fact are not

entered, we must view the evidence in the light most favorable to the trial court’s ruling and assume

the trial court made implicit findings of fact that support its ruling as long as those findings are

supported by the record. Id. (internal quotations omitted).

                                           Applicable Law

       An investigative detention that amounts to less than a full-blown custodial arrest is a Fourth

Amendment seizure that must be justified by reasonable suspicion. Leming v. State, 493 S.W.3d
552, 562 (Tex. Crim. App. 2016). Reasonable suspicion exists when an officer has “specific

articulable facts that, when combined with rational inferences from those facts, would lead him to

reasonably suspect that a particular person has engaged or is (or soon will be) engaging in criminal

activity.” Jaganathan v. State, 479 S.W.3d 244, 247 (Tex. Crim. App. 2015). This objective

standard disregards the actual subjective intent of the arresting officer and looks instead to whether

there was an objectively justifiable basis for the detention. Leming, 493 S.W.3d at 562. This

standard also utilizes a totality of the circumstances approach, and an investigative detention is

justified if circumstances, which may seem innocent in isolation, combine to reasonably suggest

the imminence of criminal conduct. Id. Reasonable suspicion is satisfied when an officer provides

sufficiently detailed and reliable information to “suggest that something of an apparently criminal

nature is brewing.” Derichsweiler v. State, 348 S.W.3d 906, 917 (Tex. Crim. App. 2011)

(emphasis in original). An officer’s training or experience, combined with permissible deductions

based on objective facts, may provide reasonable suspicion to justify a detention. See Ford v.

State, 158 S.W.3d 488, 494 (Tex. Crim. App. 2005).


                                                 -3-
                                                                                      04-19-00875-CR


                                            Application

       A person violates San Antonio ordinance section 4-4(b) if he possesses an open container

of alcohol within San Antonio’s central business district. San Antonio, Tex., San Antonio City

Code, ch. 4, § 4-4(b) (2020). At trial, Officer Freeman testified that while he was on bike patrol

with Officer Hazelton, he saw a group of people approaching from the opposite side of the

intersection of Commerce and Navarro streets. Sowers was walking behind the group and holding

“what appeared to be an alcoholic beverage” in front of his chest like he had been drinking from

it. Officer Freeman described the beverage as either a 25 or 40–ounce glass bottle. Officer

Freeman testified that when Sowers saw the officers, he tried to blend in with the group in front of

him, fixated his gaze on the officers, and “immediately move[d] in an exaggerated manner to try

to hide what he had in his hand.” Officer Freeman testified that Sowers “was either trying to hide

[the bottle] under his coat or behind his back,” making him suspicious about what Sowers was

holding. Officer Freeman explained that as a bike patrol officer, he spent much of his time

watching people and was trained to look for “[m]ovements such as this in such a large crowd.” He

further testified that when Sowers crossed the intersection, he saw Sowers holding an open glass

bottle. Officer Freeman stated that he and Officer Hazelton then approached Sowers because they

believed he illegally possessed an open container of alcohol in the central business district.

       Sowers first argues Officer Freeman lacked reasonable suspicion because he could not

identify the substance in the glass bottle Sowers was holding before initiating the stop. We

disagree. The relevant inquiry is not whether Officer Freeman actually knew that Sowers was

holding an open container of alcohol, but whether Officer Freeman possessed enough information

to reasonably believe Sowers was engaging in criminal activity at the time of the stop. See

Derichsweiler, 348 S.W.3d at 914 (pointing out that a detaining officer need not be personally

aware of every fact when initiating a detention). Here, Officer Freeman testified that once Sowers


                                                -4-
                                                                                        04-19-00875-CR


saw him and Officer Hazelton, Sowers fixated his stare on the officers while attempting to hide an

open glass bottle behind his back or under his coat. When considering the totality of the

circumstances, we conclude the trial court acted within its discretion in concluding Officer

Freeman articulated sufficiently detailed and reliable information to suggest Sowers possessed an

open container of alcohol. See Leming, 493 S.W.3d at 562; Derichsweiler, 348 S.W.3d at 916–

17.

        Sowers also argues the officers lacked reasonable suspicion because neither officer testified

they stopped Sowers in the central business district. However, Sowers did not assert this argument

at trial, and it is therefore not preserved for review. See Swain v. State, 181 S.W.3d 359, 367 (Tex.

Crim. App. 2005) (stating appellant’s issue on appeal must comport with the ground for

suppression raised in the trial court). Nevertheless, in the interest of justice, and because it affects

our analysis of Sowers’s second issue, we will address this argument. We note that both officers

testified they stopped Sowers at the intersection of Navarro and Commerce streets. Because there

is no dispute where the officers stopped Sowers, we take judicial notice that the intersection of

Navarro and Commerce streets is located in the central business district of San Antonio as defined

by section 4-4(a)(1) of that ordinance. See TEX. R. EVID. 201(b), (c), (d); San Antonio, Tex., San

Antonio City Code, ch. 4, § 4-4(a)(1). Accordingly, we conclude the trial court did not err in

denying Sowers’s motion to suppress.

                                          Legal Sufficiency

        In his second issue, Sowers argues the evidence is legally insufficient to support his

evading arrest conviction because there is no evidence he was lawfully detained by the officers.

We disagree.




                                                  -5-
                                                                                     04-19-00875-CR


                                       Standard of Review

        When reviewing the legal sufficiency of the evidence, we review the evidence in the light

most favorable to the conviction and determine whether any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt. Tate v. State, 500 S.W.3d 410, 413

(Tex. Crim. App. 2016). “The jury is the sole judge of credibility and weight to be attached to the

testimony of witnesses, and juries may draw multiple reasonable inferences from the facts so long

as each is supported by the evidence presented at trial.” Id. “Because the jury is the sole judge of

witness credibility and determines the weight to be given to testimony,” we must defer to its

determinations. Hines v. State, 383 S.W.3d 615, 623 (Tex. App.—San Antonio 2012, pet. ref’d).

“If any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt, we must affirm the trial court’s judgment.” Hernandez v. State, 198 S.W.3d
257, 260 (Tex. App.—San Antonio 2006, pet. ref’d).

                                         Applicable Law

        A person commits the offense of evading arrest if he intentionally flees from a person he

knows is a peace officer lawfully attempting to arrest or detain him. TEX. PENAL CODE ANN.

§ 38.04(a). The lawfulness of the attempted detention is an element of the offense that must be

proven by the State. Guillory v. State, 99 S.W.3d 735, 741 (Tex. App.—Houston [1st Dist.] 2003,

pet. ref’d).

                                           Application

        Here, Sowers only challenges the legal sufficiency of the lawfulness of the officers’

detention. We have already determined the officers lawfully detained Sowers because they had

reasonable suspicion to initiate the stop. See Leming, 493 S.W.3d at 562; Derichsweiler, 348
S.W.3d at 916–17. As a result, we further conclude the evidence is legally sufficient to support




                                                -6-
                                                                                  04-19-00875-CR


the only element of the evading arrest conviction that Sowers challenges. See TEX. PENAL CODE

§ 38.04(a). We therefore overrule Sowers’s second issue.

                                         CONCLUSION

       Because we conclude the officers had reasonable suspicion to detain Sowers and the

evidence is legally sufficient to support Sowers’s evading arrest conviction, we affirm the trial

court’s judgment.

                                                Beth Watkins, Justice

Do Not Publish




                                              -7-